Citation Nr: 0727100	
Decision Date: 08/30/07    Archive Date: 09/11/07	

DOCKET NO.  04-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Seattle, Washington, that confirmed and continued a 
70 percent disability rating for the veteran's PTSD.  A 
review of the record reveals that service connection is in 
effect for other disabilities as well.  A combined disability 
rating of 90 percent has been in effect since February 27, 
2006.  The veteran is in receipt of a total disability rating 
based on individual unemployability due to the severity of 
his service-connected disabilities from August 8, 2001.


FINDINGS OF FACT

1.  VA has complied with the requirements pertaining to 
notification and assistance to the veteran regarding evidence 
necessary for an equitable disposition of the claim.

2.  The veteran's PTSD is reasonably indicative of total 
social and occupational impairment.


CONCLUSION OF LAW

A disability evaluation of 100 percent for the veteran's PTSD 
is reasonably warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claim Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006)) need not be discussed in 
detail.  The Board notes that a review of the record reveals 
that there has been essential compliance with the mandates of 
the VCAA throughout the appeal.

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2006).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability for a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 U.S.C.A. § 4.126.

Under the formula for rating mental disorders, a 70 percent 
rating is authorized when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (in work or worklike setting); 
inability in establishing and maintaining effective 
relationships.

The maximum schedular evaluation of 100 percent is assigned 
when there is total social and occupational impairment, due 
to such symptoms as:  Gross impairment of thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform the duties of daily 
living (maintenance of minimum personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, or name, or own occupation.  38 C.F.R. 
§ 4.130, Code 9411.

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240 (1995); 
see also Richards v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
page 32.

A score of 41 to 50 is warranted for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."

Factual Background and Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his claim.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail each and 
every piece of evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122, 129 (2000) (the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran).

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for the maximum schedular rating of 100 percent.  
The evidence reasonably shows impairment in a number of areas 
required for a 100 percent evaluation. 

Of record are reports of periodic outpatient visits regarding 
psychiatric treatment and evaluation in the past few years.  
At the time of one such visit in November 2006, notation was 
made that the veteran's cognitive difficulties and mood 
appeared to be worsening.  Reference was made to the 
veteran's "significant" PTSD and to persistent symptoms.

The pertinent medical evidence includes the report of a VA 
PTSD examination accorded the veteran in February 2007.  The 
claims file and electronic file were reviewed for the 
examination.  The veteran stated that since the beginning of 
the war in Iraq, he had been having increasing difficulty 
with his PTSD symptoms.  Reference was made to sleep 
difficulties, night sweats, flashbacks, avoidance of other 
people, hyperarousal, anger, and poor concentration.  
Reference was made to the veteran's struggles with 
deteriorating spinal cord injury as well as carpal tunnel 
syndrome.  He stated that he was very socially isolated 
because of his depression and PTSD.  He described significant 
sadness and very limited leisure activities.  He stated that 
he struggled with fatigue, insomnia, guilt, poor self esteem, 
poor concentration, and other symptoms.  He had passive 
suicidal ideation, but stated he would not take action on 
that.  He admitted to homicidal ideations and episodes of 
anger.

He had been receiving Social Security disability benefits for 
several years.  His inability to work at the time he retired 
was primarily caused by a spinal cord disorder.  It was 
indicated that at the current time his PTSD symptoms "are 
also severe and would cause him to be unable to work."

At the time of examination the veteran was described as 
casually dressed and appropriately groomed.  Speech was slow 
and tangential and had to be redirected frequently.  He 
rambled in his responses.  Affect was dysthymic.

He was fully alert and oriented except for awareness of the 
day of the month.  Immediate recall was intact.  Delayed 
recall was normal.  He exhibited difficulty with 
concentration.  He stated that his wife managed his finances 
for him.  He denied hallucinations and delusions aside from 
flashbacks and nightmares.  It was noted that a previous 
compensation examination was accomplished in May 2002.  The 
veteran was given diagnoses of severe PTSD and a major 
depressive disorder.  He was given a GAF score at that time 
of 48.

The examiner stated that the veteran met the diagnostic 
criteria for severe PTSD and moderate to major depressive 
disorder.  The examiner opined that the PTSD symptoms were 
severe enough to cause the veteran to be unemployable.

The Axis I diagnoses were severe PTSD and moderate major 
depressive disorder.  There was no Axis II diagnosis.  The 
veteran was given a GAF score of 42.  The examiner stated 
that 42 would be for PTSD and 55 would be for major 
depression.

Based on a longitudinal review of the evidence of record, the 
Board finds the evidence is persuasive in indicating that the 
veteran has such severe social and industrial impairment in 
so many areas that the assignment of a 100 percent schedular 
evaluation is reasonable.  The veteran's PTSD has been 
described as indicative of severe impairment.  The recent VA 
rating examination in February 2007 resulted in a comment 
from the examining psychologist that the veteran's PTSD 
symptoms were severe enough as to render him unemployable.  
Additionally, 







the record shows significant social impairment.  Accordingly, 
the Board finds that the maximum schedular rating of 100 
percent is reasonably indicated.


ORDER

A 100 percent rating for the veteran's PTSD is granted, 
subject to the governing regulations applicable to the 
payment of monetary benefits.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


